Atkinson, J.
1. The vendor’s equitable lien for the purchase money of land having been abolished, the vendee of land to whom the same was absolutely conveyed by the vendor — the latter taking no mortgage or other security upon the land conveyed — could, before paying the purchase money, lawfully convey the land to another at any time before the purchase money debt had been reduced to judgment, or an attachment for the same had been actually levied upon the land; and this is true, although the effect of such conveyance might be to defeat the collection of the purchase money.
2. In the present case, the only legitimate and proper conclusion which could be drawn from the evidence was that there had been an actual dona fide sale by the vendee of the plaintiff in execution to a third person and by the latter to the claimant before the attachment for purchase money was levied. Consequently, there was no error in directing a verdict for the claimant. Judgment affirmed.
H. B. Strange and R. L. Moore, by Hines & Hale, for plaintiff. Brannen cG Moore, contra.